58 U.S. 41 (1854)
17 How. 41
THE UNITED STATES, APPELLANTS,
v.
DANIEL W. COXE AND OTHERS.
Supreme Court of United States.

It was argued by Mr. Cushing, (attorney-general,) for the United States.
Mr. Coxe, for the appellees.
*42 Mr. Chief Justice TANEY delivered the opinion of the court.
*43 This case cannot be distinguished from the case of United States v. King et al. 7 How. 833, and of United States v. Turner's Heirs, 11 How. 663.
The decree of the district court must therefore be reversed, and a mandate issued to the court below to dismiss the petition.

Order.
This cause came on to be heard, on the transcript of the record, from the district court of the United States for the eastern district of Louisiana; and it appearing to the court that this case cannot be distinguished from the case of the United States v. King et al. 7 How. 833, and of the United States v. Turner's Heirs, 11 How. 663, it is thereupon now here ordered, adjudged, and decreed by this court, that the decree of the said district court in this cause be, and the same is hereby, reversed and annulled, and that this cause be, and the same is hereby, remanded to the said district court, with directions to dismiss the petition.